                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


DIANTHE MARTINEZ-BROOKS,                          :
REJEANNE COLLIER,                                 :
JACKIE MADORE; and                                :
KENNETH CASSIDY, Individually,                    :
and on Behalf of All Others Similarly Situated,   :
                         Petitioners,             :
                                                  :
         v.                                       :       C.A. No.: 3:20-cv-569 (MPS)
                                                  :
                                                  :
D. EASTER, Warden of Federal Correctional         :
Institution at Danbury, and MICHAEL               :
CARVAJAL, Director of the Federal Bureau          :
of Prisons, in Their Official Capacities,         :
                           Respondents.           :         June 4, 2020


                         NOTICE OF INMATE RELEASE STATUS

        Pursuant to the Court’s May 28, 2020 Order (Dkt. No. 68), Respondent attaches the

 Declaration of the Case Management Coordinator at FCI Danbury, and has filed, under seal, a

 list regarding the release status of the inmates who have been deemed eligible for home

 confinement in Dkt. No. 66.

                                                      Respectfully Submitted,

                                                      Respondents
                                                      By Their Attorneys

                                                      John H. Durham
                                                      United States Attorney

                                                              /s/
                                                      John B. Hughes, ct05289
                                                      Michelle L. McConaghy, ct27157
                                                      David C. Nelson, ct25640
                                                      Jillian R. Orticelli, ct28591
                                                      Nathaniel M. Putnam, phv10463
                                                      Assistant U.S. Attorneys
                                                      157 Church Street
                                                      New Haven, CT 06510
                                                      Telephone: 203-821-3700
                                        CERTIFICATION

       I hereby certify that on June 4, 2020, a copy of the foregoing was filed electronically.
Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.


                                                               /s/
                                                       Michelle L. McConaghy (ct27157)
                                                       David C. Nelson (ct25640)
                                                       Jillian R. Orticelli (ct28591)
                                                       Assistant U.S. Attorneys
                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

 DIANTHE MARTINEZ-BROOKS, REJEANNE                    No. 3:20-cv-00569 (MPS)
 COLLIER, JACKIE MADORE, and KENNETH
 CASSIDY, individually and on behalf of all
 others similarly situated,
   Petitioners,                                       DECLARATION OF
                                                      ASHLEY COCHO
                v.

 D. EASTER, Warden of Federal Correctional
 Institution at Danbury, and MICHAEL
 CARVAJAL, Director of the Federal Bureau of
 Prisons, in their official capacities,
   Respondents.


I, ASHLEY COCHO, hereby make the following declaration:

1.     I am currently employed by the Federal Bureau of Prisons (BOP) of the United States Department
       of Justice, as Case Management Coordinator at the Federal Correctional Institution in Danbury,
       Connecticut (“FCI Danbury”). I have held this position since January 2020. I have been employed
       by BOP since October 2008.

2.     The CMC’s Office is dedicated to providing oversight of case management activities within the
       institution. This office works directly with the unit teams, providing training and disseminating
       information to insure that the institution is in compliance with Correctional Programs' policies and
       procedures. The CMC provides coordination and oversight of many programs within the
       institution, including, but not limited to, Central Inmate Monitoring, Financial Responsibility,
       Admission and Orientation, Inmate Performance Pay, Victim/Witness Program and Adam Walsh
       Act compliance. The CMC also oversees the Correctional Systems Department.

3.     In response to litigation arising from the Federal Correctional Institution in Danbury, CT (“FCI
       Danbury”), I understand BOP has been directed to “…with respect to each inmate shown on the
       spreadsheet (ECF No. 66) who has been approved for home confinement either (1) release such
       inmate to home confinement, or (2) demonstrate that public safety or medical considerations or
       the absence of any home in which to place the inmate would make it unsafe to move to home
       confinement.” ECF No. 68 at 4.

4.     Of note, since the spreadsheet at ECF No. 66 was placed upon this docket an additional inmate
       was identified that should have been included on this list. Inmate M      T          (Reg. No.
                  ) was added to this roster and redesignated to Home Confinement (“HC”) as of June 4,
       2020.

5.     As to those inmates shown on the spreadsheet who have been approved for home confinement, 43
       have been redesignated to HC in satisfaction of the court’s order. See Exhibit A.

INMATES NOT PLACED INTO HOME CONFINEMENT AS OF JUNE 4, 2020

6.     Inmate S      P      (Reg. No.            ) is releasing to a residence in Colorado, and the most
       immediate travel arrangements are available on June 5, 2020.



                                                  Page 1 of 2
7.      The remaining inmates on this list are pending consideration for redesignation to a Residential
        Reentry Center (“RRC”). They will be reviewed for HC eligibility in accordance with this court’s
        order dated May 29, 2020 (ECF. No. 70).

I declare the foregoing is true and correct to the best of my knowledge and belief, and given under penalty
of perjury pursuant to 28 U.S.C. § 1746.

Executed this        day of June, 2020.
                                                          ASHLEY      Digitally signed by ASHLEY
                                                                      COCHO

                                                          ___________________________________
                                                          COCHO       Date: 2020.06.04 16:46:19 -04'00'



                                                          Ashley Cocho
                                                          Case Management Coordinator
                                                          FCI Danbury, CT




                                                   Page 2 of 2
